                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MICHAEL HOVERMALE FOR,                     :   CIVIL ACTION NO. 3:17-CV-392
J.T.H., A MINOR,                           :
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
NANCY A BERRYHILL,                         :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 10th day of December, 2018, upon consideration of the

Stipulation (Doc. 18), it is hereby ORDERED that Plaintiff, Michael Hovermale, is

awarded Three Thousand Seven Hundred and 00/100 dollars ($3,700.00) in attorney

fees under the EAJA. The attorney fees will be paid directly to Plaintiff, Michael

Hovermale, and sent to the business address of Plaintiff’s counsel, Lindsey E.

Ringquist, Esquire. Full or partial remittance of the awarded attorney fees will be

contingent upon a determination by the Government that Plaintiff owes no

qualifying, pre-existing debt(s) to the Government.

      If such a debt(s) exists, the Government will reduce the awarded attorney

fees in this Order to the extent necessary to satisfy such debt(s).



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
